NO. 07-07-0109-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                       PANEL B

                               FEBRUARY 28, 2008
                         ______________________________

                            In the Interest J.H.M., A Child
                       _________________________________

       FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

                 NO. 2004-526,287; HON. RUSTY LADD, PRESIDING
                       _______________________________

                              Abatement and Remand
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      This is an appeal involving termination of the parental rights. On October 22, 2007,

the clerk’s record was filed. The reporter’s record was due on November 5, 2007. Three

extensions of that deadline have been granted to date. However, the court reporter has

now filed her fourth extension.

      Accordingly, we abate this appeal and remand the cause to the County Court at Law

Number 1 of Lubbock County (trial court) for further proceedings. Upon remand, the trial

court shall immediately cause notice of a hearing to be given and, thereafter, conduct a

hearing to determine the following:

      1. when the reporter’s record can reasonably be filed (given the length of
      trial and size of the record) in a manner that does not unduly delay the
      prosecution of this appeal, and,
       2. whether an alternate or substitute reporter should or can be appointed to
       complete the record in a timely manner.

       The trial court shall 1) execute findings of fact and conclusions of law addressing

the foregoing issues, and 2) cause to be developed a supplemental clerk’s record

containing its findings of fact and conclusions of law and all orders it may issue as a result

of its hearing in this matter.     Additionally, the district court shall then cause the

supplemental record to be filed with the clerk of this court on or before March 31, 2008.

Should further time be needed by the trial court to perform these tasks, then same must

be requested before March 31, 2008.

       It is so ordered.

                                                  Per Curiam




                                              2